 1
 2
 3
                                                        JS-6
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     BOBBIE BEAL,                  ) Case No. CV 18-0075-JFW (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     ROBERT NEUSCHMID, Warden,     )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Accepting Findings and Recommendations
18 of U.S. Magistrate Judge,
19      IT IS HEREBY ADJUDGED that this action is dismissed with
20 prejudice.
21
22
23
24 DATED: January 16, 2019
                               JOHN F. WALTER
25                             U.S. DISTRICT JUDGE
26
27
28
